DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 14 recite the limitation “said first fluid conductor and said second fluid conductor” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Only “water conductor” (40) has been referenced previously mentioned, but based on Figure 1 and the specification the Office thinks that “circuit” should be replaced for “conductor” and has examined the application in this fashion. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsuka et al., (US 2015/0159960), Ambrose et al. (US 2,575,325), and McLeod (US 2009/0139688).
Regarding claim 1, Fujitsuka (F) discloses a heating system comprising:(a) a water conductor (6, Figure 1) comprising an inlet (19) and an outlet (21), said inlet configured for receiving a domestic water flow ([0048]); b)  a fluid moving device (8, i.e. compressor) which together operable to selectively circulate a heat transfer fluid in at least one of a first fluid circuit  (7,[0030]) ;(c) a heat exchanger (11) and a blower (12) operable to supply a stream of fluid over said heat exchanger, wherein said heat exchanger is fluidly connected to said first fluid circuit (7), wherein said heat exchanger being disposed to transfer heat between said heat transfer fluid and said heat exchanger whereby heat is transferred between said heat transfer fluid and said stream of fluid over said heat exchanger ([0063]); (e) a final heat exchanger (4a)  configured for thermally coupling said first fluid circuit  (7) and said water conductor (6), whereby heat is transferred between said heat transfer fluid to the domestic water flow.
Fujitsuka does not disclose: (b) a valve configured to cooperate with a fluid moving device which together operable to selectively circulate a heat transfer fluid in at least one of a first fluid circuit and a second fluid circuit;
(d) a coil fluidly connected to said second fluid circuit, wherein said coil is configured to be disposed on a drainage tube to transfer heat between said heat transfer fluid and said coil, whereby heat is transferred between said heat transfer fluid and contents of the drainage tube; and thermally coupling said second fluid circuit and said water conductor
and (f) a control device operable to control said fluid moving device to circulate said heat transfer fluid in said first fluid circuit, said blower and said valve by disposing said valve in a first position in response to a first hot water demand, said control device being further operable to control said fluid moving device to circulate said heat transfer fluid in said second fluid circuit and said valve by disposing said valve in a second position in response to a second hot water demand, said control device being further operable to control said fluid moving device to circulate said heat transfer fluid in said first fluid circuit, said blower and said valve by disposing said valve in a first position in response to a first thermal charging demand and said control device being further operable to control said fluid moving device to circulate said heat transfer fluid in said second fluid circuit and said valve by disposing said valve in a second position in response to a second thermal charging demand.  
However, Ambrose  (A) discloses heat pump system (Figure 1) with  (d) a coil (76) fluidly connected to said second fluid circuit (68,C3,55-63, (67) being the first fluid path), wherein said coil is configured to be disposed near a drainage tube (21,31,25) to transfer heat between said heat transfer fluid and said coil (Via 60), whereby heat is transferred between said heat transfer fluid and contents of the drainage tube; and thermally coupling said second fluid circuit and said water conductor and (f) a control device (2-24) operable to control said fluid moving device to circulate said heat transfer fluid in said first fluid circuit (C5,L53-72), said blower(86.90) and said valve (73,96) by disposing said valve in a first position in response to a first hot water demand, said control device being further operable to control said fluid moving device to circulate said heat transfer fluid in said second fluid circuit and said valve by disposing said valve in a second position in response to a second hot water demand, said control device being further operable to control said fluid moving device to circulate said heat transfer fluid in said first fluid circuit, said blower and said valve by disposing said valve in a first position in response to a first thermal charging demand and said control device being further operable to control said fluid moving device to circulate said heat transfer fluid in said second fluid circuit and said valve by disposing said valve in a second position in response to a second thermal charging demand (Claim 2). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the system of Fujitsuka to include a secondary waste-water heated evaporator in order to conserve energy.
As a clarification, the system of Ambrose uses two separate valves instead of a three-way valve, but the end result is the same, both systems isolate the first and second fluid paths from each other, so that the heat pump system has the option of using an evaporator heated by the blower, or the waste water heated evaporator heated by the effluent from the bathroom’s fixtures. Also, when the air-heated evaporator is in use the fan must be running to effect proper heat transfer.
Additionally, McLeod (M) discloses a waste water heat exchanger (Abstract) wherein the coil (2, Figure 1, [0009]) is in direct contact with the drain pipe. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the waste heat collecting element to be that of a tube wrapped around the drain pipe for the purpose of simplifying the system, thus reducing costs.
Regarding claim 2, Fujitsuka (F), as modified, discloses the heating system of claim 1, wherein said fluid moving device is a compressor (F-8), wherein said heating system further comprises an expansion valve (F-10) fluidly connected to said first fluid conductor and said second fluid conductor.  
Regarding claim 3, Fujitsuka (F), as modified, discloses the heating system of claim 1, further comprising a tank comprising a bath (A-10), each of a portion of said first fluid conductor (A-67, Figure 1) and a portion of said second fluid conductor (A-68) disposed through said bath of said tank (A- via condenser (60)) is a heat exchanger being disposed to transfer heat between said bath and said heat transfer fluid.  
Regarding claim 4, Fujitsuka (F), as modified, discloses the heating system of claim 3, wherein said bath comprises a material selected from the group consisting of water and a phase change material (PCM) (A-C3, L30-34, i.e. water).  
Regarding claim 8, Fujitsuka (F), as modified, discloses the heating system of claim 1, wherein said heat transfer fluid is a refrigerant (F- [0031]).  
Regarding claim 10, Fujitsuka (F), as modified, discloses the heating system of claim 1, wherein said valve is a 3-way valve (F-15).  As a clarification, the Office realizes that the Fujitsuka valve is not used in a refrigerant circuit, but discloses the ready availability of such a valve which would have been a substitute for the two valves of Ambrose, as a simplification of the device. 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsuka et al., (US 2015/0159960), Ambrose et al. (US 2,575,325), McLeod (US 2009/0139688), and Wood et al. (US 2013/0228309).
Regarding claim 5, Fujitsuka (F), as modified, discloses the heating system of claim 3, but not the at least one heating element configured to be disposed within said bath of said tank.  
However, Wood discloses a wastewater heat recovery system (Abstract) further comprising at least one heating element (115, Figure 1, [0048]) configured to be disposed within said bath of said tank (111).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to replace the water tank of Fujitsuka with the bath of Wood in order to form a tankless system with a re-heatable thermal reservoir.
Regarding claim 6, Fujitsuka (F), as modified, discloses the heating system of claim 3, wherein said inlet of said water conductor (114) is disposed through said bath of said tank (111, Figure 1).  
Regarding claim 7, Fujitsuka (F), as modified, discloses the heating system of claim 6, wherein said inlet of said water conductor (114, Figure 1, [0049]) comprises a coil configured for pre-heating the domestic water flow.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujitsuka et al., (US 2015/0159960), Ambrose et al. (US 2,575,325), McLeod (US 2009/0139688), and Ichishi et al. (US 2011/0067422).
Regarding claim 9, Fujitsuka (F), as modified, discloses the heating system of claim 1, but not that it comprises an electric battery configured for storing electric power and powering at least one of said fluid moving device, said blower and said control device. 
However, Ichishi discloses a vehicle air conditioner (Abstract)r comprising an electric battery configured for storing electric power and powering at least one of said fluid moving device, said blower and said control device ([0029], [0217]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to convert the system for battery power for use in mobile or remote applications. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fujitsuka et al., (US 2015/0159960), Ambrose et al. (US 2,575,325), McLeod (US 2009/0139688), and Rosko et al. (US 2018/0118592).
Regarding claim 11, Fujitsuka (F), as modified, discloses the heating system of claim 1, but not that it further comprises an ozone generator configured for sanitizing the domestic water flow.  
However, Rosko disclose an ozone generator configured for sanitizing the domestic water flow (58, [0050], Figures 1-3).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to purify the water to prevent waterborne pathogens, such as legionella.
Claims 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsuka et al., (US 2015/0159960), Ambrose et al. (US 2,575,325), McLeod (US 2009/0139688), and Nomoto et al. (US 9,482,446).
Regarding claim 12, Fujitsuka (F) discloses a heating system comprising:(a) a water conductor (6, Figure 1) comprising an inlet (19) and an outlet (21), said inlet configured for receiving a domestic water flow ([0048]); b)  a fluid moving device (8, i.e. compressor) which together operable to selectively circulate a heat transfer fluid in at least one of a first fluid circuit  (7,[0030]) ;(c) a heat exchanger (11) and a blower (12) operable to supply a stream of fluid over said heat exchanger, wherein said heat exchanger is fluidly connected to said first fluid circuit (7), wherein said heat exchanger being disposed to transfer heat between said heat transfer fluid and said heat exchanger whereby heat is transferred between said heat transfer fluid and said stream of fluid over said heat exchanger ([0063]); (e) a final heat exchanger (4a)  configured for thermally coupling said first fluid circuit  (7) and said water conductor (6), whereby heat is transferred between said heat transfer fluid to the domestic water flow.
Fujitsuka does not disclose: (b) a valve configured to cooperate with a fluid moving device which together operable to selectively circulate a heat transfer fluid in at least one of a first fluid circuit and a second fluid circuit;
(d) a second coil fluidly connected to said second fluid circuit, wherein said coil is configured to be disposed on a drainage tube to transfer heat between said heat transfer fluid and said coil, whereby heat is transferred between said heat transfer fluid and contents of the drainage tube; and thermally coupling said second fluid circuit and said water conductor
and (f) a control device operable to control said fluid moving device to circulate said heat transfer fluid in said first fluid circuit, said blower and said valve by disposing said valve in a first position in response to a first hot water demand, said control device being further operable to control said fluid moving device to circulate said heat transfer fluid in said second fluid circuit and said valve by disposing said valve in a second position in response to a second hot water demand, said control device being further operable to control said fluid moving device to circulate said heat transfer fluid in said first fluid circuit, said blower and said valve by disposing said valve in a first position in response to a first thermal charging demand and said control device being further operable to control said fluid moving device to circulate said heat transfer fluid in said second fluid circuit and said valve by disposing said valve in a second position in response to a second thermal charging demand, and that there is a first coil configured for pre-heating the domestic water flow.
However, Ambrose  (A) discloses heat pump system (Figure 1) with  (d) a second  coil (76) fluidly connected to said second fluid circuit (68,C3,55-63, (67) being the first fluid path), wherein said coil is configured to be disposed near a drainage tube (21,31,25) to transfer heat between said heat transfer fluid and said coil (Via 60), whereby heat is transferred between said heat transfer fluid and contents of the drainage tube; and thermally coupling said second fluid circuit and said water conductor and (f) a control device (2-24) operable to control said fluid moving device to circulate said heat transfer fluid in said first fluid circuit (C5,L53-72), said blower(86.90) and said valve (73,96) by disposing said valve in a first position in response to a first hot water demand, said control device being further operable to control said fluid moving device to circulate said heat transfer fluid in said second fluid circuit and said valve by disposing said valve in a second position in response to a second hot water demand, said control device being further operable to control said fluid moving device to circulate said heat transfer fluid in said first fluid circuit, said blower and said valve by disposing said valve in a first position in response to a first thermal charging demand and said control device being further operable to control said fluid moving device to circulate said heat transfer fluid in said second fluid circuit and said valve by disposing said valve in a second position in response to a second thermal charging demand (Claim 2). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the system of Fujitsuka to include a secondary waste-water heated evaporator in order to conserve energy.
As a clarification, the system of Ambrose uses two separate valves instead of a three-way valve, but the end result is the same, both systems isolate the first and second fluid paths from each other, so that the heat pump system has the option of using an evaporator heated by the blower, or the waste water heated evaporator heated by the effluent from the bathroom’s fixtures. Also, when the air-heated evaporator is in use the fan must be running to effect proper heat transfer.
Additionally, McLeod (M) discloses a waste water heat exchanger (Abstract) wherein the coil (2, Figure 1, [0009]) is in direct contact with the drain pipe. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the waste heat collecting element to be that of a tube wrapped around the drain pipe for the purpose of simplifying the system, thus reducing costs.
Finally, Nomoto disclose a heat pump water heater (Abstract) with a first coil (5, Figure 2, C4, L26-46, i.e. heat exchanger) configured for pre-heating the domestic water flow. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the system of Fujitsuka to include a water preheater as taught by Nomoto for the purpose of increasing the system’s thermal efficiency.
Regarding claim 13, Fujitsuka (F), as modified, discloses the heating system of claim 12, wherein said fluid moving device is a compressor (F-8), wherein said heating system further comprises an expansion valve (F-10) fluidly connected to said first fluid conductor and said second fluid conductor.  
Regarding claim 19, Fujitsuka (F), as modified, discloses the heating system of claim 12, wherein said valve is a 3-way valve (F-15).  As a clarification, the Office realizes that the Fujitsuka valve is not used in a refrigerant circuit, but discloses the ready availability of such a valve which would have been a substitute for the two valves of Ambrose, as a simplification of the device. 
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsuka et al., (US 2015/0159960), Ambrose et al. (US 2,575,325), McLeod (US 2009/0139688), Nomoto et al. (US 9,482,446), and Wood et al. (US 2013/0228309).
Regarding claim 14, Fujitsuka (F), as modified, discloses the heating system of claim 12, further comprising a tank comprising a bath (A-10), each of a portion of said first fluid conductor (A-67, Figure 1) and a portion of said second fluid conductor (A-68) disposed through said bath of said tank (A- via condenser (60)) is a heat exchanger being disposed to transfer heat between said bath and said heat transfer fluid, but not wherein said inlet of said water conductor is disposed through said bath of said tank. 
However, Wood discloses a wastewater heat recovery system (Abstract) further comprising an inlet of said water conductor (114) is disposed through said bath of said tank (111, Figure 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to replace the water tank of Fujitsuka with the bath of Wood in order to form a tankless system with a re-heatable thermal reservoir.
Regarding claim 15, Fujitsuka (F), as modified, discloses thee heating system of claim 14, wherein said bath comprises a material selected from the group consisting of water and a phase change material (PCM) (A-C3, L30-34, i.e. water).   
Regarding claim 16, Fujitsuka (F), as modified, discloses the heating system of claim 14, further comprising at least one heating element (115, Figure 1, [0048]) configured to be disposed within said bath of said tank.  
Regarding claim 17, Fujitsuka (F), as modified, discloses the heating system of claim 14, wherein said inlet (114) of said water conductor is disposed through said bath of said tank (111).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fujitsuka et al., (US 2015/0159960), Ambrose et al. (US 2,575,325), McLeod (US 2009/0139688), Nomoto et al. (US 9,482,446), and Ichishi et al. (US 2011/0067422).
Regarding claim 18, Fujitsuka (F), as modified, discloses the heating system of claim 12, but not that it comprises an electric battery configured for storing electric power and powering at least one of said fluid moving device, said blower and said control device. 
However, Ichishi discloses a vehicle air conditioner (Abstract)r comprising an electric battery configured for storing electric power and powering at least one of said fluid moving device, said blower and said control device ([0029], [0217]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to convert the system for battery power for use in mobile or remote applications. 
.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fujitsuka et al., (US 2015/0159960), Ambrose et al. (US 2,575,325), McLeod (US 2009/0139688), Nomoto et al. (US 9,482,446), and Rosko et al. (US 2018/0118592).
Regarding claim 20, Fujitsuka (F), as modified, discloses the heating system of claim 12, but not that it further comprises an ozone generator configured for sanitizing the domestic water flow.  
However, Rosko disclose an ozone generator configured for sanitizing the domestic water flow (58, [0050], Figures 1-3).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to purify the water to prevent waterborne pathogens, such as typhoid fever.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762